   Case 20-13562-elf        Doc 13     Filed 09/18/20 Entered 09/18/20 11:03:52                 Desc Main
                                       Document     Page 1 of 10




                                                                    -341
                                                       raced u res
              COVID - 19 CHAPTER 7 TRUSTEE ANNOUNCEMENT

341 Meetings of Creditors: Temporary Policies and Procedures

Due to the public health crisis related to COVID-19, Robert H. Holber,
Esquire, Chapter 7 Bankruptcy Trustee, is implementing the following
temporary policies and procedures with respect to ALL Section 341 meetings
of creditors in cases assigned to him, which policies and procedures will take
effect immediately.
All 341 will be conducted remotely by Zoom video/teleconferencing. A
meeting can be accessed at https://us04web,zoom.us/j/7883269278 by the debtor and
counsel. You will be placed in a waiting room and wili invited into the meeting room when your case is
ready to be called. Cases will only be called when the debtor and counsel are in the meeting room. If
you anticipate any issues, please emaii the trustee at rho!ber(5)holber.com. You may also send a copy to
Ltaliey@hoiber.com. Whiie the trustee has access to a telephonic conference line, it is anticipated that
meetings wi!l mn better via video access. Calling into the telephonic conference call may result in a delay
pending ongoing video meetings. It is strongly recommended that debtors and counsel use the Zoom
Sink.


Please check the email invitation for each 341 meeting because the call-in
number and access code may change based on the number of Section 341
meetings being held on a given day.

Creditors wishing to participate may obtain access to the connection details by
contacting .the trustee or counsel for the debtor.

Debtors and their counsel as well as any creditors or interested parties
wishing to appear at a 341 meeting should not report to the physical location
of the originally scheduled 341 meeting but should instead make plans to
appear remotely by video conference / telephone.

Neither the Trustee nor the Trustee's staff will be present at the originally
scheduled locations, nor wili telephone access be provided at any physical
meeting locations. Instead, a Zoom link or call-in number and access code will
be provided to al! parties. If counsel is aware of creditors that may wish to
 Case 20-13562-elf   Doc 13   Filed 09/18/20 Entered 09/18/20 11:03:52   Desc Main
                              Document     Page 2 of 10



attend the meeting, they must notify the creditors and the Trustee to arrange
their participation.

Counsel are encouraged to familiarize themselves with Zoom -
Lhttps://zoom.us/

Registration is not necessary to participate in a Zoom video conference.
Unless your device uses the 103 operating system (Iphones, Ipads or Apple
computers), you do not need to download the Zoom app. You may download
the Zoom mobile app from the App Store for free. A free account is available
from Zoom. The Trustee prefers Zoom only because it works most fluently
across all operating systems and phone platforms. Please see the FAQ 3
below about security issues using Zoom.

Zoom email invitation and guidelines

The Zoom invitation will provide information about how to access the meeting
using muKiple options: link or cail-in number and access code.

When asked for the participant number, if you input the last four-five numbers
of the case number, it will make it easier for the trustee to determine which
participants to invite into the meeting from the virtual waiting room.

Debtor Identification Procedures Through Remote Meetings

Verification of ID/SSN

For cases where the debtor is appearing by video:

(i) I will ask the debtor hoid up the ID and proof of SSN to the camera and
examine them as i normally would.

(ii) Confirm review of the [D and proof of SSN on the record as I normally
would.

For cases where the debtor is represented and the debtor is appearing by
audio but not video (e.g. telephone), the attorney should:

(i) Be in audio contact with the debtor(s) during the meeting, via Zoom dial in.

(ii) confirm with the debtor that counsel has reviewed proof of the debtor's
valid !D (stating what the iD is, e.g. Valid Driver's License), the name on the
ID matches the name on the petition (if it doesn't, the debtor will need to
testify an explain, e.g. married name has changed, etc.), based thereon, the
debtor testifying is the person whose name is on the petition as the debtor;
 Case 20-13562-elf   Doc 13   Filed 09/18/20 Entered 09/18/20 11:03:52     Desc Main
                              Document     Page 3 of 10



(iii) confirm on the record that counsel reviewed proof of the debtor's SSN
(stating what was used to verify the SSN, e.g. original social security card)
and that it matches what was reported to the court in this bankruptcy case.

(iv) transmit to the trustee a completed Counsel Declaration Confirming
Debtor Identity and SS No. "see forms page on this site.

Counsel will be responsible for working out the logistics.

For cases where a debtor does not have an attorney or the attorney does not
have visual contact with the debtor:

(i) The debtor shall copy, scan, or take a picture of their valid ID and proof of
SSN and mail / email / send the docs to me before the 341 meeting. i will
review the ID / / proof of SSN prior to the meeting.

(ii) During the meeting, the debtor should confirm on the record that they sent
me a copy of their valid ID and proof of their SSN. I will then confirm on the
record that S reviewed the Debtor's ID (stating what the ID is, e.g. Valid Diver's
License) and that the ID they sent matches the name on the petition, and that
I have verified the debtor's SSN (stating what was used to verify the SSN, e.g.
original social security card) and that it matches what was reported on the
debtor's statement of SSN.

(iii) Once the debtor's identity / SSN have been verified on the record, I will
destroy the documents so as not to unnecessarily store personally identifiable
information, unless there are potential identity issues, e.g. identity theft, false
SSN, etc.

(iv) alternatively, transmit to the trustee a completed Declaration Confirming
Debtor Identity and S3 No. -see forms page on this site.

If i am not able to confirm ID or SSN, I will continue the meeting so I can do so
at the continued meeting. I may verify the ID / SSN prior to the continued
meeting and excuse the debtor's appearance, but make a record of such at
the continued meeting,

Video/Phone Etiquette Guidelines

The foilowing video/phone etiquette guidelines will be required of all parties:

a. Mute the call/audio while your meeting is not being held.

b. Speak cleariy and hold the camera steady.
  Case 20-13562-elf   Doc 13   Filed 09/18/20 Entered 09/18/20 11:03:52    Desc Main
                               Document     Page 4 of 10



c. Limit al! background noise while your meeting is being held.

d. No speaker phone unless two or more persons are appearing on the same
line, i.e., debtor and counsel orjoint-fiiing debtors.

e. Participants will join the remote video session in the virtual waiting room
and will be invited into the meeting room when the case is called.

f. Debtors and counsel are to be at a set location, and not in transit, so that full
attention can be given to the questions being asked. High speed internet
access is recommended.

g. Only debtors and their counsel as wei! as creditors or interested parties will
be allowed on the connection, i.e., no "moral support" or supplementary
answers to be provided by friends or family.

h. Any telephonic or video appearances by debtors without their counsel also
present on the conference / call at the appointed time will result in a
continuance. After two failed attempts, the trustee will ask for a show cause
hearing seeking dismissal of the case.

i. Attorney for the debtor(s) must share their invitation information for
participation In the video or teleconferencing 341 meeting with debtors and
any creditors wishing to participate in the meeting.

j. Debtors must bring to the remote video meeting picture identification and an
original document containing their complete Social Security Number.

k. Debtors must have available to them at the remote meeting site, copies of
signature pages and the entire copies of the Voluntary Petition, Declaration of
Schedules, Statement of Financial Affairs, and Form 22A (Means Test Form).

I. Please provide the Debtor(s) with the Bankruptcy Information Sheet and
make sure they read it before the meeting, You can download it in English and
many other languages here: https://www.justice.qov/ust/bankruptcy-
information-sheet-0

Telephone only conference calls: To make the telephonic process as
efficient as possible and to enable the Trustee to verify the identity of the
debtor(s), a copy of the debtor's driver's license and social security card
MUST be sent to the Trustee via emaii by 12:00 noon two business (2) days
prior to the 341 meeting. Aiternativeiy, counsel may transmit to the trustee a
completed Counsel Declaration Confirming Debtor Identity and S3 No. -see
forms page on this site - a verification under penalty of perjury that they have
 Case 20-13562-elf        Doc 13        Filed 09/18/20 Entered 09/18/20 11:03:52   Desc Main
                                        Document     Page 5 of 10



determined the identity of the debtor and the debtor's social security number
provided to the court and that those are true and accurate.

Documents shouid be upioaded to the document portal at
htfps;//docuincnlix)rtal.strctto.com/




Creditors should contact the debtor's counsel or the trustee for remote 341
meeting connection information,

These temporary policies and procedures do not otherwise affect a debtor's
requirement to submit and provide all other necessary documents to the Court
and to the Trustee, Aiso, please check back often as these procedures will
continue to change due to the dynamics of the circumstances.

Request for a Continuance

In the event that you and your clients prefer a continuance, please fill out,
prepare and file the Motion, Stipulation and Order substantially as set out on
the forms page of this site so that I may continue the meeting to a later date.
Please watch the case docket for rescheduled meetings - no other notice will
be provided.

Thank you in advance for your patience and cooperation in implementing
these temporary changes.




The court has entered a standing order extending the deadlines: US BC ED

www.paei3.uscourts.pov/nod9/1229




The following 2 questions assume Debtor's counsel e-mails a copy of the
debtor's DL; SS Ccird; and has a copy of either the the ink signed or
 Case 20-13562-elf   Doc 13   Filed 09/18/20 Entered 09/18/20 11:03:52    Desc Main
                              Document     Page 6 of 10



electronically signed Voluntary Petition, Declaration of Schedules, Statement
of Financial Affairs, and Form 22A in his possession.

1. is it possible for both debtor and counsel to appear telephonically (no video
chat capability)?
ANSWER: Yes - the invitation emailed to debtor's counsel will include dial in
numbers and both counsel and the debtor may dial in from separate phones
to appear telephonically.

2. Is it possible for counsel to appear via video chat, either Zoom or FaceTime
and the debtor to appear by telephone conference?

ANSWER; With Zoom, yes - the system is designed to work across multiple
platforms so that some parties appear by telephone, some computer audio
and some both video and audio. That's the main reason I chose it. That same
capability is not available for other platforms like Skype or FaceTime.

3. is Zoom secure?

ANSWER; As with any computer based product, new users should read and
become famiiiar with the provider's privacy policy. By looking through its
privacy policy and some of its support documents, you quickly discover that
Zoom allows the host to track participant's attention during calls, shares
certain amounts of data it coilects with third parties, and has already one
security vulnerability. These issues are mitigated with sensible data protection
practices. See, https://prQtpnmaii.com/blofl/zoom-privacy-
|ssyes/?utm source^digci

4. Do i need to sign up for a PRO or BUSINESS account or would your
account status as the host dictate the available options to users?

ANSWER: No, as host of the conference, I purchased a pro account to ensure
that the ful! range of utilization is available to any and all participants.
  Case 20-13562-elf          Doc 13     Filed 09/18/20 Entered 09/18/20 11:03:52               Desc Main
                                        Document     Page 7 of 10
                                   DECLARATION REGARDING
          CONFIRMATION OF IDENTTTY AND SOCIAL SECURITY NUMBER

In re: (Debtor's Name)
Bankruptcy Case No.^
Dateoftelephonic or video conference appearance at § 341(a) meeting of creditors:


        I declare as follows;


1) My ruune is :
                                         (Print or type)
2) My work address is:

3) My work telephone number is: (_)_


4) The ddch'ess From where I parlicipdtcd in the § 341(a) meeting of creditors is:



5) I personally verified the identity of the debtor by checking his/her original photo identification:
               Driver's License or ID Card (Stale & Name listed)
               State Ictentificalion (State & Name Listed)
               Passport (Country, number, expiration date, Name)
               Milltiu'y Identification (Brancii & Name)
               Other (describe)


6) I personally verified the identity of the co-debtor by checking his/her original phot identification:
               Driver's License or ID Card (State & Name listed)
               State Idcntificalion (State & Name Listed)
               Passport (Country, number, expiniiion date, Name)
               MiiilcU'y kienlification (Bruncli & Ncime)
               N/A
               Other (describe)


7) I persoiially inspected the foilowing origin;il document as proof of the debtor's social security
        number and oraily confirmed it with the trustee:
               Social Security Card Name
               Social Security Card Number
               IF No Co-Debtor check here
               Social Security Card Co Debtor Name
               Social Security Card Co Debtor Name
               Other Methods (speciFy)




In accordance with 28 U.S.C. § 1746,1 declare under pcnaity of perjury that the foregoing is true and
correct. Executed this ___._ day of __,_, in_,_.
                           (Dale) (Monlh) (Ye<ir) (City) (State)



                     Signaiure of Person Verifying Identity and Social Security Number
  Case 20-13562-elf          Doc 13   Filed 09/18/20 Entered 09/18/20 11:03:52       Desc Main
                                      Document     Page 8 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE EASTERN D!STR!CT OF PENNSYLVANIA




 In re: : Chapter 7




                           Debtor : Bankruptcy No.




                           MOTION. STI P U LATION AND CONSENT ORDER



The undersigned parties hereby jointly move the court to extend the deadlines so that the First

Meeting of Creditors under §341 (a) may be continued due to the CovEd 19 issues and, in support

of the motion, stipuiate and agree as follows:



1. The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on
              ,,2020.


2. On _, 2020, Robert H. Holber, Esq. was appointed interim trustee.

3. The First Creditors' Meeting under Section 341 of the Bankruptcy Code was scheduled
by the Clerk of the Bankruptcy Court for _, 2020.

4. Debtor is unable to attend the First Creditor's Meeting due to concerns about the Covid
19 pandemic.

5. Under §341 (a) of the Bankruptcy Code the debtor is required to attend and participate
in a creditor's meeting.


6. The deadline to file a complaint or motion chaiienging the debtor's discharge is
                    which includes the Deadline to Object to Debtor's Discharge or to
Challenge Dischargeability of Certain Debts.
 Case 20-13562-elf       Doc 13     Filed 09/18/20 Entered 09/18/20 11:03:52             Desc Main
                                    Document     Page 9 of 10


7. The debtor is required to appear at the meeting of creditors scheduled under section
341 of the Bankruptcy Code and to submit to examination as provided in section 343 of the
Code.


8. The time fixed for filing compiaints objecting to the discharge of the debtor will expire
before the Trustee, United States Trustee or any Creditor will have had an opportunity to
examine the debtor concerning possible grounds for objection to discharge.

9. In order to allow the Trustee, United States Trustee or any Creditor ample opportunity
to file a motion or complaint seeking to prevent the debtor's discharge or dischargeability or to
move to dismiss after the creditors' meeting has been completed, the debtor consents to extend
the deadline for a period of 60 days after the completion of the creditors' meeting.

                                                             /s/Robert H.Holber



                                                             Robert H. Holber, Trustee




                                                            Attorney for Debtor
  Case 20-13562-elf       Doc 13     Filed 09/18/20 Entered 09/18/20 11:03:52             Desc Main
                                    Document      Page 10 of 10


                        IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 In re: : Chapter 7




                        Debtor :

                                                    Bankruptcy No.




                                              ORDER

AND NOW, to wit this _ day of _, 20, , upon consideration of the motion

and stipulation in support of the debtor's request to continue the 341 (a) Meeting of Creditors and

the Chapter 7 Trustee having agreed to so conduct the meeting, it is hereby,

ORDERED, that the Motion is granted; and it is further,


ORDERED, that the time period under Federal Rule of Bankruptcy Procedure 4004(a) to object

to discharge and the time period under Bankruptcy Rule 1017(e) to move for dismissal (or

conversion) including but not limited to subdivisions of 11 U.S.C. § 727(a)(2) through (7), or under

11 U.S.C. § 523(a)(2), (4), or (6) or § 727(a)(8) or (9) - is hereby extended to 60 days after the

date of completion of the 341(a) Meeting of Creditors.




U.S. BANKRUPTCY JUDGE
